Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 06/12/2020 in which Claims 1-21 are presented for examination.

Drawings
The applicant’s drawings submitted on 06/12/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "An apparatus” recited in claims 2-16 lacks antecedent basis. The examiner suggests amending claims 2-16 to read "The apparatus…”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9 and 13-21 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention HORLEY U.S. Publication No. 20140229771 A1.
As to claim 1, HORLEY teaches an apparatus comprising: first generation circuitry to generate a first stream comprising first elements (HORLEY Pa. [0012]) [The plurality of trace streams may comprise a plurality of first trace streams. Where the at least one first trace stream is at least one instruction trace stream, a plurality of threads may operate and it may therefore be convenient to separate instruction elements into different instruction trace streams]; second generation HORLEY Pa. [0013]) [The plurality of trace streams may comprise a plurality of second trace streams]; the first generation circuitry being arranged to insert a first element in the first stream to identify each occurrence of a corresponding second element in the second stream (HORLEY Pa. [0015]) [the synchronisation marker in the at least one first trace stream may comprise a reference to one of the at least one second trace stream]; key generation circuitry to generate, for each instance of the first element to be
included within the first stream, an associated key value determined from a set of key values, where the set of key values is insufficient to allow unique key values to be generated for each instance of the first element (HORLEY Pa. [0019]) [The key values may comprise a plurality of sets of key values, with each set of key values in the plurality of sets of key values being used to mark individual data elements within the sequence of data elements in a different data trace stream. In other words, each set of key values may occupy an individual and separate namespace. In this way, the key values themselves may be reused, with the namespace being used to differentiate for which data trace stream a particular key value is used]; wherein the first generation circuitry is arranged to indicate within the first stream the
associated key value for each instance of the first element, such that subsequent analysis of a sequence of key values associated with a corresponding sequence of instances of the first element within the first stream enables alignment between a first element in the first stream and its corresponding second element in the second stream (HORLEY Pa. [0085]) [In order that the data element 44 and the instruction element 46 can be matched together within the data trace stream 12 and the instruction trace stream 10, they are marked with matching key values]

As to claim 2, HORLEY teaches wherein the second stream contains identifier information in association with each second element sufficient to enable determination of the associated key value generated by the key generation circuitry for the corresponding first element (HORLEY Pa. [0119]) [it has been discussed how key values may be used to identify particular data trace elements or instruction trace elements. It has previously been assumed that a single set of key values is shared between each of the data trace streams]

As to claim 3, HORLEY teaches further comprising counter circuitry to generate a counter value to form the identifier information, and the key generation circuitry is coupled to the counter circuitry in order to generate each key value from a current counter value (HORLEY Pa. [0022-0023]) [The trace circuitry may be arranged to incrementally change the key values of the instruction elements between adjacent instructions. With such an arrangement the key values of the instruction elements will have a predetermined order within the at least one instruction trace stream]
 
As to claim 5, HORLEY teaches wherein the identifier information comprises the associated key value (HORLEY Pa. [0088]) [determining which key value to associate with an instruction element to be issued into the instruction trace stream 10]

As to claim 9, HORLEY teaches wherein the key generation circuitry comprises a linear feedback shift register (LFSR) (HORLEY Pa. [0072]) [A data transfer may be in the form of a load of a data value to one of the registers within the register bank 16 or a store of one of the values within a register of the register bank 16 to the memory, note: the LFSR is well known in the art]

As to claim 13, HORLEY teaches further 
    PNG
    media_image1.png
    12
    63
    media_image1.png
    Greyscale
processing circuitry to execute a sequence of instructions in order to perform data processing operations; wherein: the first generation circuitry forms first trace generation circuitry to generate, as the first stream, a first trace stream of trace elements, the trace elements in the first trace stream comprising at least the first elements (HORLEY Pa. [0012]) [The plurality of trace streams may comprise a plurality of first trace streams. Where the at least one first trace stream is at least one instruction trace stream, a plurality of threads may operate and it may therefore be convenient to separate instruction elements into different instruction trace streams]; and the second generation circuitry forms second trace generation circuitry to generate, as the second stream, a second trace stream of trace elements, the trace elements in the second trace stream comprising at least the second elements (HORLEY Pa. [0013]) [The plurality of trace streams may comprise a plurality of second trace streams]  

As to claims 14-16, claims 14-16 recite the claimed that contain similar limitations as claims 1 and 13; therefore, they are rejected under the same rationale. In addition, sampled data can viewed as data element in Horley.

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 3; therefore, it is rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 21, claim 21 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grau HORLEY U.S. Publication No. 20140229771 A1 in view of Khanal (U.S. Patent Application Publication 20140304810 A1).
As to claim 4, HORLEY does not appear explicitly disclose wherein the key generation circuitry is arranged to apply a hash function to the current counter value in order to generate a corresponding key value.  
However, Khanal discloses wherein the key generation circuitry is arranged to apply a hash function to the current counter value in order to generate a corresponding key value (Khanal Pa. [0292]) [the packet engine may use the current and previous four counter values in the hash. Each test cookie may then be compared to the sequence number in the received request to determine if the sequence number represents a legitimate cookie]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Khanal to the technic of vulnerability analysis of HORLEY would have yield predictable results and resulted in an improved system, namely, a system that  (Khanal Pa. [0004])

As to claim 6, the combination of HORLEY and Khanal teaches wherein the key generation circuitry is a pseudo random number generator such that the sequence of key values within the first stream are pseudo random (Khanal Pa. [0280]) [generating a global random seed may comprise executing a function call to generate a random seed, or may comprise requesting a random number from a random or pseudo-random number generator]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Khanal to the technic of vulnerability analysis of HORLEY would have yield predictable results and resulted in an improved system, namely, a system that would  protect from SYN flood attacks in a cluster of networking devices via the generation, synchronization and use of a SYN-cookie for the cluster (Khanal Pa. [0004])

As to claim 12, the combination of HORLEY and Khanal teaches wherein the synchronisation value is a global timestamp value (Khanal Pa. [0262]) [timestamp echo field]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught  (Khanal Pa. [0004])
Allowable Subject Matter
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EVANS DESROSIERS/Primary Examiner, Art Unit 2491